Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 23, 2020

The Court of Appeals hereby passes the following order:

A20A1960. GARY DOTCH v. THE STATE.

      In 2011, a jury found Gary Dotch guilty of voluntary manslaughter, and the
trial court imposed a 20-year prison sentence. We affirmed his judgment of
conviction in 2014. Dotch v. State, No. A14A1298 (Oct. 29, 2014).
      In 2019, Dotch filed a motion to set aside a void judgment, in which he
challenged the legality of his conviction. The trial court dismissed Dotch’s motion
on November 25, 2019. On January 10, 2020, Dotch filed a notice of appeal directed
to the Supreme Court, which transferred the matter to this Court.1 The State has
moved to dismiss this appeal for lack of jurisdiction. We agree that we lack
jurisdiction for two reasons.
      First, Dotch’s appeal is untimely. A notice of appeal must be filed within 30
days of entry of the judgment or trial court order sought to be appealed. OCGA
§ 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer appellate jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Dotch’s notice of appeal was untimely filed 46
days after entry of the order he seeks to appeal.
      Second, “a petition to vacate or modify a judgment of conviction is not an
appropriate remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686
SE2d 786) (2009). Any appeal from an order denying or dismissing such a petition



      1
        Dotch’s notice of appeal is dated December 19, 2019, but was not filed in the
trial court until January 10, 2020.
or motion must be dismissed. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010); Harper, 286 Ga. at 218 (2).
      For each of the above reasons, the State’s motion to dismiss is GRANTED, and
this appeal is hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/23/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.